Citation Nr: 0512576	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  03-17 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for rhabdomyolysis. 

2.  Entitlement to an initial compensable disability rating 
for Osgood-Schlatter disease, bilateral. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from May 1995 to September 
2001.

The instant appeal arose from a May 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Louis, Missouri, which granted claims for service 
connection for rhabdomyolysis and Osgood-Schlatter disease, 
bilateral.

The appellant's representative seems to have raised a claim 
for entitlement to a 10 percent rating under the provisions 
of 38 C.F.R. § 3.324.  Since this issue has not been 
developed by the RO, it is referred to the RO for appropriate 
action.  The Board notes that the § 3.324 issue was denied in 
a July 2003 rating decision and that the veteran's 
representative indicated his disagreement with that denial in 
November 2004 correspondence with the RO.  However, since the 
November 2004 correspondence falls outside of the one-year 
time period required for filing a notice of disagreement with 
the July 2003 rating action, the Board will construe the 
November 2004 correspondence as a request for the RO to 
revisit the § 3.324 issue.  38 C.F.R. § 20.302 (204).  The 
§ 3.324 issue is not inextricably intertwined with the issues 
on appeal.  Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.  The veteran has had no recent episodes of service-
connected rhabdomyolysis.

2.  The veteran's service-connected Osgood-Schlatter disease 
is not active or symptomatic.




CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for service-
connected rhabdomyolysis have not been met.  38 C.F.R. 
§ 4.73, Diagnostic Code 5399-5301 (2004).

2.  The criteria for a compensable evaluation for service-
connected Osgood-Schlatter disease have not been met.  
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and provides an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

The Court decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

The Board notes that where VCAA notice has been provided as 
to an "upstream" element of a claim, like entitlement to 
service connection, additional VCAA notice is not required as 
to any "downstream" element of the claim, like disagreement 
with the initial rating.  VAOPGCPREC. 8-2003 (Dec. 22, 
2003)(69 Fed. Reg. 25,180) (If, in response to notice of its 
decision on a claim for which VA has already given 
38 U.S.C.A. § 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, like disagreement with 
an initial rating, 38 U.S.C.A. § 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue).

The Board finds that the veteran was provided proper VCAA 
notice with the respect to the upstream elements of the 
claims at issue in this case when he was provided a VCAA 
letter dated January 24, 2002, which addressed the claims for 
service connection for rhabdomyolysis and tibial tubercle 
pain in the both legs.  The January 2002 letter was provided 
prior to the initial adjudication of the "upstream" service 
connection claims in May 2002.  The January 2002 letter 
provided content complying notice to the claimant regarding 
what information and evidence was needed to substantiate his 
service connection claims, as well as what information and 
evidence must be submitted by him and what information and 
evidence would be obtained by VA.  The letter advised him 
what evidence was needed to establish entitlement to service 
connected compensation benefits.  The letter advised him that 
VA would attempt to get any relevant VA and private medical 
evidence which he identified.  The letter also informed him 
that he needed to provide enough information about his 
records so that they could be requested.  
 
With regard to the fourth element of notice, the Board notes 
that VA has not literally requested the veteran to provide 
"any evidence in his possession" that pertains to his 
claims.  However, as a practical matter, he has been fully 
notified of the need to provide such evidence.  As noted 
above, the VCAA notice letter of record informed the veteran 
of his and VA's respective responsibilities in obtaining 
evidence, and notified him that he was ultimately responsible 
for providing the information and evidence to support his 
claim.  Given this correspondence, it is untenable that the 
veteran would have refrained from submitting any relevant 
evidence he might have had.  Accordingly, the Board is 
satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession, and 
that the Board may proceed to an appellate decision without 
risk of prejudice.  See also VAOPGCPREC 1-2004, 69 Fed. Reg. 
25,174 (May 5, 2004) (holding that the Court's statement in 
Pelegrini, to the effect that 38 U.S.C.A. §§  U.S.C.A. § 
5103(a) and 38 U.S.C.A. §§  C.F.R. § 3.159(b)(1) require VA 
to include this fourth element as part of its VCAA notice, is 
obiter dictum and not binding on VA).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 U.S.C.A. §§  C.F.R. § 20.1102 (harmless error).  In this 
case, because each of the four content requirements of VCAA 
notice have been fully satisfied, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.  

With respect to the VA's duty to assist, the veteran has 
provided written statements supporting his contentions.  VA 
has also developed the veteran's service medical records.  
The veteran has not identified any additional pertinent 
evidence.  The veteran has reported that he has not had 
medical insurance coverage since service so that he has not 
had any treatment since service for his service-connected 
disorders.  The Board is not aware of a basis for speculating 
that relevant evidence exists that VA has not obtained or 
attempted to obtain.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. §§  U.S.C.A. § 5103A(d)(1).  Two 
examinations have been provided in connection with the 
initial rating claims.  

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

The Board has reviewed all the evidence in the veteran's 
claims folder.  In determining whether a claimed benefit is 
warranted, VA must determine whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. §§  U.S.C.A. § 5107(b) (West Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran desires higher ratings for his service-connected 
disabilities.  He maintains, in essence, that the 
noncompensable evaluations currently assigned do not 
adequately reflect the severity of his impairment.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

Because the veteran is appealing the initial assignment of 
his disability ratings, the severity of the disabilities are 
to be considered during the entire period from the initial 
assignment of the disability ratings to the present. See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  As this case involves the ratings assigned in 
connection with the original grants of service connection for 
rhabdomyolysis and Osgood-Schlatter disease, the Board will 
follow the mandates of the Fenderson case in adjudicating 
these claims.

During his February 2002 VA examination, the veteran reported 
that his last episode of rhabdomyolysis was in service.  
However, he reported that his rhabdomyolysis "has limited 
his ability to be employed with certain jobs that required 
physical labor."  He reported that two years prior to the 
examination, before he filed his claim for service 
connection, he had quit a job after finding that lifting 12 
to 15 pound boxes on a regular basis throughout the day cause 
him to have noticeable symptoms consistent with previous 
episodes of rhabdomyolysis.  He later explained that this was 
a job in a dairy he lost in December 2000.  Physical 
examination was essentially normal.  The physician diagnosed 
rhabdomyolysis affecting the upper extremities with weight 
training or excessive physical exertion.

With regard to the Osgood-Schlatter disease, during the 
February 2002 examination the veteran reported constant 
soreness, worse with prolonged standing or sitting, including 
driving.  He denied any history of pain management for the 
problem.  Physical examination was within normal limits.  
Osgood-Schlatter disease was diagnosed by history only and 
the examiner stated that "[c]linical signs and symptoms 
suggest that the vet does not have active symptomatic Osgood-
Schlatters disease at the present."

The veteran underwent another VA examination about a year 
later, in January 2003.  At that time it was noted that the 
veteran was employed full-time as a communications satellite 
specialist.  The veteran reported that he had no change in 
his rhabdomyolysis since the 2002 examination and that he had 
no further medical records or documentation to supply but he 
thought he deserved a higher evaluation because his 
rhabdomyolysis made him unable to perform heavy manual labor.  
He reported that since discharge from service he had not had 
any episodes of rhabdomyolysis and had not been treated for 
rhabdomyolysis.  He also stated that he had no episodes of 
rhabdomyolysis since his last examination in 2002.  

Likewise, with regard to his Osgood-Schlatter disease the 
veteran reported no change in his condition since the 2002 
examination.  He stated that he received no further medical 
treatment or evaluation for that disorder.  It was noted that 
the veteran had normal ambulation to and from the examination 
room without any assistive devices.  Physical examination of 
the bilateral tibial tubercles was within normal limits.

The veteran has reported that he is limited to not lifting 
over 20 pounds, that several family members have noticed 
wasting in size and strength of affected areas, that simple 
tasks like carrying groceries are more difficult, that he 
experiences frequent soreness in the area of his kidneys 
including dark urine, and that common tasks cause biceps and 
forearm tightness, tenderness, and pain.  He later indicated 
that he believes his genitourinary complaints are related to 
his rhabdomyolysis because he had these types of urinary and 
renal problems when he was assessed with rhabdomyolysis in 
service.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  The veteran's rhabdomyolysis 
is currently rated by analogy to a slight (Muscle Group I) 
injury in the shoulder area.  The Board has also considered 
other Diagnostic Codes, including Diagnostic Code 5021 for 
myositis.  Myositis is rated on limitation of motion of 
affected parts as degenerative arthritis under Diagnostic 
Code 5003.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5021 
(2004).  Under Diagnostic Code 5003, for degenerative 
arthritis in the absence of limitation of motion, a 20 
percent rating is warranted when there is radiographic 
evidence of involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations; a 10 percent rating is assigned when there is 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 (2004).  Where the rating schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2004).

Based on the VA examination findings noted above, the Board 
does not find a basis to raise the assigned noncompensable 
evaluation.  There is no competent medical evidence that the 
veteran has experienced any neurological, musculoskeletal or 
other abnormalities related to rhabdomyolysis.

There simply is no competent evidence of any current 
neurological or musculoskeletal impairment related to the 
service-connected rhabdomyolysis to warrant an increase under 
pertinent diagnostic criteria.  There is no showing of 
arthritis or limitation of motion or other disability to 
predicate an increase under relevant criteria as discussed.  
There are no objective findings of current muscle soreness or 
blood loss.  The Board notes the veteran's complaints of 
upper extremity discomfort and dark urine.  However, it is 
clear that the veteran is not competent to relate any current 
medical problems to his service-connected rhabdomyolysis.  
This is so because the appellant is a lay person and is 
therefore not competent to offer an opinion requiring medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992)..

With regard to the claim regarding Osgood-Schlatter disease 
the veteran is currently rated 0 percent disabling under 
Diagnostic Code 5299-5262 as analogous to impairment of the 
tibia and fibula.  38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2004).  The Board also finds that the record presents no 
basis for assignment of any compensable evaluation for 
Osgood-Schlatter disease as recent examinations have assessed 
no active disease process and no symptoms related to the 
disease.  The record does not contain competent evidence that 
the veteran has a current disability, or persistent or 
recurrent symptoms of disability, related to the service-
connected Osgood-Schlatter disease.  See Chelte v. Brown, 10 
Vet. App. 268, 271-2 (1997).  The Board has also considered 
other Diagnostic Codes.

Therefore, based on the totality of the evidence as discussed 
above, neither the veteran's service-connected rhabdomyolysis 
nor his Osgood-Schlatter disease shows the criteria necessary 
for a higher evaluation under any of the relevant diagnostic 
codes at any time during the appeal period.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims for higher initial evaluations must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b) (2004).  However, the Board has not been presented 
with such an exceptional or unusual disability picture, with 
related factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards.  The evidence 
of record shows that the veteran has not been hospitalized 
since service for treatment of his rhabdomyolysis condition 
or Osgood-Schlatter disease.  Despite the veteran's 
complaints that he could not be employed performing heavy 
manual labor, if he so desired, the evidence of record 
reveals no impairment of industrial activities as the veteran 
is employed full time as a communications satellite 
specialist.  Based on this information, the Board finds that 
the RO did not err in failing to refer either of these claims 
to the Director of the Compensation and Pension Service for 
an initial determination under 38 C.F.R. § 3.321(b) (2004).  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).


ORDER

Entitlement to compensable evaluations for rhabdomyolysis and 
Osgood-Schlatter disease is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


